UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-2304


HESMAN TALL, a/k/a Hunter,

                Plaintiff - Appellant,

          v.

MV TRANSPORTATION,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:12-
cv-00417-RWT)


Submitted:   February 26, 2013             Decided:   February 28, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hesman Tall, Appellant Pro Se.    Eric J. Janson, SEYFARTH SHAW,
LLP, Washington, DC, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Hesman        Tall     appeals       the     district        court’s       order

dismissing his civil action alleging wrongful termination.                              We

have   reviewed        the    record    and      find        no     reversible      error.

Accordingly, we deny Tall leave to proceed in forma pauperis and

affirm for the reasons stated by the district court.                          Tall v. MV

Transp.,   No.    8:12-cv-00417-RWT         (D.       Md.    Sept.    27,    2012).     We

dispense   with        oral     argument    because          the     facts    and     legal

contentions      are   adequately      presented        in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            2